DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is pending in this application and was examined on its merits.

The rejection of Claim(s) 1-2 are under 35 U.S.C. § 102(a)(2) as being anticipated by Lin et al. (08/20/2016), cited in the IDS, as evidenced by Lin et al. (2013), has been withdrawn due to the Applicant’s filing of two Declarations under 37 CFR §1.132 establishing that the Lin et al. publication is describing the Applicant’s own work.  See MPEP 715.01(c), which states:
 Where the inventor or at least one joint inventor is a co-author of a publication cited against an application, a rejection of the application under pre-AIA  35 U.S.C. 102(a)  or (e)  based on the publication may be overcome by filing an affidavit or declaration of the inventor or at least one joint inventor under 37 CFR 1.131(a).  Alternatively, the rejection may be overcome by filing a specific affidavit or declaration of the inventor or at least one joint inventor under 37 CFR 1.132 establishing that the publication is describing the inventor’s or inventors’ own work. An uncorroborated affidavit or declaration by a single inventor indicating the inventor to be the sole inventor and the other co-authors to have been merely working under his or her direction has been sufficient to remove the publication as a reference under pre-AIA  35 U.S.C. 102(a). In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982)

Response to Arguments

Applicant’s arguments, see Remarks, filed 01/03/2022, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Hsieh et al. (US 2015/0073167 A1), cited in the IDS, in view of Kamra et al. (2015), of record, and Feng et al. (2009), cited in the IDS.

Hsieh et al. teaches a method for manufacturing a fluorescent (Fig. 10 A-D) nanodot/probe, comprising:






[0007] and Pg. 5, Claim 1), such as 3-aminopropyltriethoxysilane (APTES) or 3-mercaptopropyltrimethoxysilane (MPTMS), and wherein any suitable silane may be used as the hydrolysable silane (Pgs. 1-2, Paragraphs [0029]-[0030]) joined to the core by a covalent bond (Pg. 6, Claim 10) to form a self-assembled monolayer joining the metal core which comprises silicon (Pg. 6, Claims 10 and 12), wherein the core may be silicon oxide (Pg. 2, Paragraph [0032])
.
The teachings of Hsieh et al. were discussed above.

Hsieh et al. did not teach mixing a glucose oxidase molecule with the self-assembled monolayer joining the silicon oxide, forming a conjugated bond between an amino group of the glucose oxidase molecule and an epoxide group of the self-assembled monolayer, as now required by Claim 1.

Kamra et al. teaches a silicon oxide layer onto which a self-assembled
monolayer having an epoxide group is formed with GPTMS (Pg. 279, Scheme 1).

Feng et al. teaches the covalent conjugation between epoxy groups and amino groups of glucose oxidase and GPTMS (Pg. 2269, Abstract and Pg. 2271, Column 1, Lines 27-45 and Fig. 1).



filing date of the claimed invention to modify the composition of Hsieh et al. of a fluorescent nanodot having a self-assembled, unspecified silane monolayer joined to a silicon oxide core by a covalent bond to substitute GPTMS for the binding of the self-assembled monolayer to the silicon oxide core as taught by Kamra et al. because the hydrolysable silanes are art-recognized equivalent silanes for the immobilization of self-assembled monolayers to silicon oxide.  This is no more than the simple substitution of one known prior art element (self-assembled monolayer with epoxide groups comprising the specific hydrolysable silane GPTMS bound to silicon oxide) for another (self-assembled monolayer comprising any hydrolysable silane bound to silicon oxide) to obtain predictable results (silicon oxide nanodot/probe with self-assembled monolayer having epoxide groups).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results






invention would have been motivated to make this modification because Hsieh et al.
discloses a general teaching of a self-assembled, unspecified silane monolayer joined
to a silicon oxide core, and Kamra et al. provides a teaching of a specific hydrolysable
silane suitable for the intended purpose.  There would have been a reasonable
expectation of success in making these modifications because both of the references
are drawn to the same field of endeavor, that is, the use of hydrolysable silanes to
produce self-assembled monolayers bound to silicon oxide, and biological sensors/probes.

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the instant invention to modify the method of Hsieh et al. and Kamra et al. of a preparing a fluorescent nanodot having a self-assembled GPTMS monolayer joined to a silicon oxide core by a covalent bond and having an epoxide group, to mix and covalently bind a glucose oxidase having an amine group to the self-assembled monolayer via the epoxide group and amine group as taught by Feng et al. above, because this is no more than the application of a known technique (immobilization of glucose oxidase to GPTMS by covalent binding of amine/epoxide groups) to a known product (silicon oxide nanodot/probe with self-assembled GPTMS monolayer having epoxide groups) ready for improvement to yield predictable results (silicon oxide nanodot/probe with self-assembled GPTMS monolayer and immobilized glucose oxidase).  


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art before the effective filing date of the instant
invention would have been motivated to make this modification in order to utilize the
biocompatible nanodot/probe of Hsieh et al. as a bioprobe for the detection of glucose in a bioenzyme biosensor as taught by Feng et al. above.  There would have been a reasonable expectation of success in making these modifications because all of the references are drawn to the same field of endeavor, that is, the use of hydrolysable silanes to immobilize biomolecules and because Hsieh et al. suggests the use of nanodots as bioprobes and Feng et al. teaches that immobilized glucose oxidase nay be utilized in bioenzyme biosensors.

Response to Arguments

Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 


glucose solution is oxidized by the glucose oxidase of the manufactured fluorescent probe, forming hydrogen peroxide which can be used to detect glucose concentration by measuring the change in fluorescence as compared to a control (Remarks, Pg. 6, Lines 5-22).

This is not found to be persuasive for the following reasons, the instant claims
are directed to a method of making a fluorescent probe and not to its method of use.  The Examiner has provided a sound, logical rationale as to why the ordinary artisan would find the claimed method to have been obvious in view of the teachings of the combined prior art, as set forth above.

The Applicant argues that Hsieh et al. does not teach a method of preparing the claimed fluorescent probe, noting the use of other biomolecules than glucose oxidase which are coupled to the self-assembled monolayer by an amide bond (Remarks, Pg. 6, Lines 23-28 and Pg. 7, Lines 1-5).

In response to Applicant's arguments against the Hsieh et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, it is through combination of Hsieh et al. with the other cited references that the limitations of the claimed invention are met.
et al. reference may be drawn to an embodiment using other biomolecules than glucose oxidase which are coupled to the self-assembled monolayer by an amide bond, this does not negate a finding of obviousness to modify the method of Hsieh et al. and Kamra et al. of a preparing a fluorescent nanodot having a self-assembled GPTMS monolayer joined to a silicon oxide core by a covalent bond and having an epoxide group, to mix and covalently bind a glucose oxidase having an amine group to the self-assembled monolayer via the epoxide group and amine group as taught by Feng et al., for reasons of record set forth above.

The Applicant argues that Kamra et al. while teaching a silicon oxide layer formed with GPTMS, does not teach or describe the claimed invention (Remarks, Pg. 7, Lines 6-17).

In response to Applicant's arguments against the Kamra et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, it is through combination of Hsieh et al. with Kamra et al. and the other cited reference that the limitations of the claimed invention are met.


et al. taught the immobilization of glucose oxidase to GPTMS by mixing GPTMS and chitosan which was then blended with horseradish peroxidase and glucose oxidase to form a biocomposite, but does not teach or describe the claimed invention or the functions and advantages thereof (Remarks, Pg. 7, Lines 18-27 and Pg. 8, Lines 1-4).

In response to Applicant's arguments against the Feng et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, it is through combination of Hsieh et al. with Kamra et al. and Feng et al. that the limitations of the claimed invention are met.  As the combined references make obvious the claimed preparation method, any functions and advantages of the prepared product would be expected to be the same in the product prepared by the combined prior art.

Conclusion

No claims are allowed.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/19/2022

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653